Citation Nr: 1222497	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-31 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include schizoaffective disorder, bipolar disorder, depressive disorder, and mood disorder.      


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1977 to November 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for schizophrenia/bipolar disorder.

During the course of the appeal, the evidentiary development has resulted in evidence showing psychiatric diagnoses of schizoaffective disorder, bipolar disorder, depressive disorder, and mood disorder.  In light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bipolar disorder, depressive disorder, and mood disorder, and listed it on the title page accordingly. 

In a July 2008 Optional Appeal Hearing Form, the Veteran marked his request for the appeal to be sent to the Board for a decision without a hearing.  In a September 2008 substantive appeal, via a VA Form 9, the Veteran indicated he did not want a hearing before the Board, indicating he did not have transportation to the hearing.  In a December 2008 personal statement, the Veteran reported that, although he would like to be present before the Board, he was unable to do so because he was in prison and would not be provided transportation.  In an October 2008 letter to the Veteran, VA advised the Veteran that he could ask to personally appear before the Board and give testimony, could send additional evidence, and could change the representative.  In the December 2008 response, the Veteran again indicated that he would be unavailable to attend a Board hearing because he would not have transportation.  For these reasons, the Board finds there is no Board personal hearing request.  

The Board also notes that in the December 2008 response, the Veteran indicated that he had already appointed the American Legion to represent him, and no subsequent request for a different representative has been associated with the claims file.  Subsequently, the Veteran submitted multiple personal statements, dated July 2009, September 2010, and September 2011, inquiring about the status of his appeal and change of address.  As these statements do not constitute evidence in this case, no waiver of initial RO review is required. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of entitlement to service connection for an acquired psychiatric disorder.  In this case, the claims file does not include a medical opinion addressing whether the Veteran's acquired psychiatric disorder is related to service.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to a current disorder, the evidence shows the Veteran has been diagnosed with schizoaffective disorder, bipolar disorder, depressive disorder, and mood disorder during the appeal period.

Concerning the question of in-service disease, injury, or event for the acquired psychiatric disorder, a July 1978 service treatment record reveals the Veteran's complaint of emotional problems and diagnosis of temporary stress reaction secondary to impaired social skills.

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

In this case, the Veteran has asserted that there may be a nexus, by continuous symptoms, between the current psychiatric disability or symptoms and his symptoms in service.  In September 2006 and December 2006 personal statements (on a VA Form 21-4138), the Veteran wrote that he started exhibiting symptoms of schizophrenia during service while at Fort Bragg in North Carolina.  He described such symptomatology to include uncontrolled thoughts of people plotting against him, problems with interpersonal relationships, and sights of shadow figures trying to attack him during his sleep.  

In light of the Veteran's assertions, the Board finds this case presents a certain medical question that it cannot answer.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  This question concerns the relationship, if any, between the claimed acquired psychiatric disorder and active service, in particular the July 1978 mental health treatment and reported symptomatology of alleged schizophrenia.  This question should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that the evidence of record does not provide an etiology opinion addressing the question of the relationship between the claimed disorder and active service.  

As a result, the evidence of record presents an inadequate basis to adjudicate the issue of service connection for an acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  An additional VA examination with medical nexus opinion would assist in determining the nature and etiology of the claimed disorder on appeal.  

The Board notes that the Veteran is currently incarcerated and the record contains no indication that he will be released in the near future.  In April 2007, the RO scheduled the Veteran for a VA examination at a VA facility, but he failed to appear for the examination.  The record reflects that the examination was cancelled due to an incomplete request, and additional comments noted the Florida Department of Corrections directs VA to pay salaries and travel costs to transport inmates to VA Compensation and Pension appointments.  Additionally, an October 2007 report of contact, via a VA Form 119, reveals the Lake County Sheriff's Office and the Washington Correctional Institution reported they will not transport the Veteran for examination.      

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, such as individuals are entitled to the same care and consideration give to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the veteran.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The Manual calls for the agency of original jurisdiction (AOJ) or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.1.11.d (2008).

In light of the Veteran's incarcerated status, the Board finds that the typical procedures for scheduling an additional VA examination with medical nexus opinion are not likely going to be adequate in this case.  Thus, the RO should take all reasonable measures to schedule the examination in compliance with M21-1MR, Part III.iv.3.1.11.d; see also Bolton at 191.


Accordingly, the case is REMANDED for the following actions:
	
1.  The RO/AMC should determine the feasibility of options for a mental disorders examination, including to be performed at the prison where the Veteran is located.  The RO should confer with prison authorities to determine whether (1) transportation of the Veteran by the prison to a VA compensation examination or (2) an examination by a VA compensation examiner at the prison is feasible.  See M21-1MR, Part III.iv.3.1.11.d.  If that is not possible, the Veteran may be examined at the prison by: (3) VHA personnel; (4) prison medical providers at VA expense; or (5) fee-basis providers contracted by VHA.  See Bolton.  The RO/AMC should determine which the most feasible option is.

2.  The RO/AMC should arrange for the Veteran to be afforded a mental disorders (other than PTSD) examination for VA purposes to determine the nature and etiology of the psychiatric disorder.  All indicated tests and studies are to be performed, and all diagnoses rendered pertinent to the Veteran's psychiatric status.  The examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of the entire record, the examiner is requested to offer the following opinion: 

Is it at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disorder began during service or is otherwise linked to some incident of active duty?  In rendering the opinion, the examiner should discuss the Veteran's reported history of symptomatology and July 1978 mental health treatment during service.  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





